Guerry, J.
The circumstances of hog bones and other meat being found in the house of the defendant, hog hair at the place that the defendant used as a washstand, which was the color of the hair of the hog alleged to have been stolen, the abrupt departure of the defendant when his house was going to be searched, his refusal to return with the searchers, for the reason that he was hurrying to town to get a doctor for his sick boy, where the evidence shows that he had no sick boy, and his continuous absence until arrested and brought back to trial, “are strongly suggestive of a suspicious intercourse on his part with some hog or other. The jury was of the opinion that it was the hog described in the indictment.” Stevens v. State, 77 Ga. 310 (2 S. E. 684). See also Harris v. State, 62 Ga. 337. The further testimony of the witnesses for the State, to the effect that the meat found in the defendant’s house was about the size of meat that the alleged stolen hog would have produced, taken with other circumstances and the facts set out above, were sufficient to authorize a verdict of guilty against the defendant for simple larceny. The corpus delicti having been proved and the trial judge having approved the verdict, this court will not interfere therewith. The court, therefore, did not err in overruling the motion for a new trial.

Judgment affirmed.


Broyles, O. J., and MacIntyre, J., concur.